DETAILED ACTION
Response to Amendment
1.	Applicant’s Amendment and Response, submitted July 6, 2021, has been reviewed by the examiner and entered of record in the file.   Claims 67, 72 and 76 are amended, and claims 69-71 and 73-75 are cancelled.
2.	Group II, claims 82-85, drawn to a commercial package or kit for treating a non-cancer disease or condition, and Group III, claims 86-87, drawn to commercial package or kit for preventing or reducing the risk of developing a cancer, remain withdrawn from consideration as drawn to nonelected inventions. The non-elected species (i.e. cancers other than lung cancer) as well as additional chemotherapeutic agents or cancer therapies, (i.e. claims 78 and 79) also remain withdrawn from consideration.
3.	Claims 67 and 68-87 are present in the instant application. Claims 78, 79 and 82-87 are withdrawn from consideration. Claims 67, 72, 76, 77, 80 and 81 are under examination in this office action.

Previous Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claim 67, 69-77, 80 and 81 were previously rejected under 35 U.S.C. 103 as being unpatentable over Tobia et al, (U.S. Pat. No. 7,622,117 B2).
	Applicant has cancelled claims 69-71 and 73-75, and amended claim 76 to exclude pyridine analogues.  Accordingly, the previous obviousness rejection is withdrawn.


5.	 Claim 67, 72, 76, 77, 80 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Major et al, Molecular Biology International Volume 2011 (hereafter referred to as Major et al).

	Instant claim 67 is directed to a commercial package or kit for treating cancer (more specifically, lung cancer), comprising a compound of general formula III:

    PNG
    media_image1.png
    155
    215
    media_image1.png
    Greyscale
or a pharmaceutically acceptable salt thereof, and one or more pharmaceutically acceptable carriers, diluents or excipients; and optionally instructions for use to treat the cancer, wherein the cancer is selected from the group consisting of cervical cancer, ovarian cancer, breast cancer, lung cancer, pancreatic cancer, testicular cancer, bladder cancer, head and neck cancer, stomach cancer, colorectal cancer, prostate cancer, liver cancer, esophageal cancer and brain cancer.  Claims 72, 76 and 77 limit the compound of formula III. Claims 80-81 limit the cancer to be treated to ovarian cancer, cervical cancer, breast cancer, lung cancer, head and neck cancer, and pancreatic cancer.
	Major et al teach the pharmaceutical (trypanocidal) and cytotoxic activity of representative compounds that fall within Applicant’s instant genus of formula (III), specifically compound 269, according to the following structure in Table 2 at page 10):

    PNG
    media_image2.png
    90
    581
    media_image2.png
    Greyscale

as well as its analogs, compound 269c and compound 240, according to the following structures in Table 3 at page 12:

    PNG
    media_image3.png
    257
    590
    media_image3.png
    Greyscale
which are the same as compounds of instant formula (III) wherein “X” and “Y” are each C, “R1” and “R2“ are each halogen, or “R1” is halogen and “R2” is hydrogen, or “R1” is halogen and “R2” is methyl.  Major et al disclose the cytotoxic effects of each compound against HeLa cells (HeLa are human cervical cancer cells), please refer to the HeLa ED50 values in Table 2 and Table 3.
	Major et al teach wherein the active compounds are in solution with a pharmaceutically acceptable carrier (i.e. prepared in DMSO), please see page 2, left column, first paragraph under “2.Experimental,” but do specifically teach wherein said compounds are packaged in a kit.
	As such, nothing unobvious is seen for one of ordinary skill in the art to pick and choose from the active compounds taught by Major et al, and select compound 269, 269c or 240 to combine with a pharmaceutically acceptable carrier, in order to obtain a 
	Regarding the intended future use for treating a cancer, "[p]roducts of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

Further, the recitation of instructions is given no patentable weight for the following reasons, the printed matter on a label or package insert of a kit or container does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture, absent a functional relationship between the label or package insert of a kit and the product, composition, or article of manufacture of a kit or container.  
	See In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable.  In the opinion text of In re Haller, it is stated that: Whether the statement of intended use appears merely in the claim or in label on the product is immaterial so far as the question of Patentability 
Also see In re Venezia 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur.  Further, In re Miller 164 USPQ 46 (CCPA 1969) and In re Gulak (CAFC) 217 USPQ 401 relate to a mathematical device and to a measuring cup respectively as well as In re Ngai, 70 USPQ2d 1862 (CAFC 2004).  In each of these cases, the printed matter is considered a patentable distinction because the function of the device depends upon the printed matter itself, which is a patentable distinction because the function of the device depends upon the printed matter itself, which is a part of the substrate; without the printed indicia or numbers, the substrates lose their function.  Such is not the case with the instantly claimed product.  The claimed product remains fully functional absent the printed instructions for use.
Thus the instructions for use to treat the cancer included in a product/ kit or article manufacture constitute an “intended use” for that product/kit or article of manufacture.  Intended use does not impart patentable weight to a product.  See MPEP 2111.03:  Intended use recitations and other types of functional language cannot be entirely disregarded.  However, in apparatus, article and composition claims, intended use must result in a structural difference between the claimed invention and the prior In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
In the instant case, the claims are drawn to an old product, which further comprises labeling instructions.  The intended use, which is recited instructions, lacks a function relationship because the instructions do not physically or chemically affect the chemical nature within the article of manufacture (product), and furthermore, the old product can still be used by the skilled artisan for other purposes.  Therefore the old product is unpatentable over the prior art, because it functions equally effectively with or without the instructions, and accordingly no functional relationship exists between the instructions for use and the product. 
	Therefore a prima facie case of obviousness is established.

Conclusion
5.	Claims 67, 72, and 76-87 are pending in the application, and claims 78, 79 and 82-87 are withdrawn from consideration as directed to a non-elected invention.  Claims 67, 72, 76, 77, 80 and 81 are rejected.  No claim is presently allowed.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/Janet L. Coppins/
Patent Examiner, Art Unit 1628

/CRAIG D RICCI/Primary Examiner, Art Unit 1611